DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
Notice to Applicant
This communication is in response to the amendment/RCE filed on 3/9/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record fails to teach, disclose or suggest limitations/features recited in claim 1 stating “specifying an output size for a repeat target area, wherein the repeat target area is specified on the tilt-corrected document image; generating an output image by executing a repeat layout process that includes: changing a size of an image corresponding to the repeat target area to the specified output size; and repeatedly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2018/0077309 – discloses an image processing device includes a processor.  The processor extracts a target image including a document area from a scanned image of a plurality of documents laid on a reading surface; performs skew correction to the target image extracted; detects edges in an X-axis direction and a Y-axis direction from the target image after the skew correction; compares the edges with a frame line of a candidate size that is a candidate for a document size, to calculate a fitness of the candidate size; determines the candidate size for which a maximum fitness is calculated, as a cut out size; and cuts out an image of the cut out size determined, from the target image.

enlargement/reduction rate and a second output setting different from the first output setting for printout at the designated enlargement/reduction rate, a calculation unit configured to calculate a first fee for the first output setting and a second fee for the second output setting, a display configured to display the first output setting and the first fee in association with each other, and the second output setting and the second fee in association with each other, a second input unit configured to receive a selection of one of the first output setting and the second output setting, and a controller configured to cause the execution of image formation onto a medium with the selected output setting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669